
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2478
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 59 Colby Corner in East Hampstead, New
		  Hampshire, as the Captain Jonathan D. Grassbaugh Post Office.
		  
	
	
		1.Captain Jonathan D. Grassbaugh Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 59 Colby Corner in East Hampstead, New Hampshire, shall be
			 known and designated as the Captain Jonathan D. Grassbaugh Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Captain
			 Jonathan D. Grassbaugh Post Office.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
